            Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 1 of 17



 1   ROBERTA L. STEELE, SBN 188198 (CA)
     MARCIA L. MITCHELL, SBN 18122 (WA)
 2   JAMES H. BAKER, SBN 291836 (CA)
     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
 3   San Francisco District Office
     450 Golden Gate Avenue, 5th Fl. West
 4   P.O. BOX 36025
     San Francisco, CA 94102
 5   Telephone No. (415) 522-3262
     Email: James.Baker@eeoc.gov
 6
     Attorneys for Plaintiff U.S. Equal Opportunity Employment Commission
 7

 8
                                      UNITED STATES DISTRICT COURT
 9
                                     NORTHERN DISTRICT OF CALIFORNIA
10
          U.S. EQUAL EMPLOYMENT                           Case No.: 4:19-cv-01231-JSW
11        OPPORTUNITY COMMISSION,
12                      Plaintiff,                        [PROPOSED] CONSENT DECREE
13
          and
14
          AYESHA FAIZ,
15
                        Plaintiff-Intervenor,
16

17               vs.

18        FIDELITY HOME ENERGY, INC., NORCAL
          HOME SYSTEMS, INC., and BRADLEY
19        SMITH, an Individual
20                      Defendants.
21

22
     I.         INTRODUCTION
23
                Plaintiff U.S. Equal Employment Opportunity Commission (EEOC or Commission) brought
24
     this action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.
25
     (Title VII) to correct alleged unlawful employment practices on the basis of national origin (Afghan),
26
     and to provide appropriate relief to Charging Party Ayesha Faiz. The EEOC alleged that Defendant
27
     Fidelity Home Energy, Inc. (Fidelity), engaged in unlawful discrimination by subjecting Ms. Faiz to
28

CONSENT DECREE                                           1                              4:19-cv-01231-JSW
           Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 2 of 17



 1   a hostile work environment on the basis of her national origin and constructively discharging her in
 2   violation of Title VII. The EEOC alleges that Defendant NorCal Home Systems, Inc. (NorCal), is the
 3   successor to Fidelity. Fidelity filed a Certificate of Dissolution on September 29, 2019. The EEOC
 4   alleges that NorCal continued the business operations of Fidelity without disruption with NorCal
 5   retaining the majority of Fidelity’s employees, customers, databases, and assets. The EEOC filed an
 6   Amended Complaint on December 20, 2019 to join NorCal based on successor liability. Fidelity and
 7   NorCal deny that NorCal is a successor entity, that they are liable for any of the claims contained in
 8   the First Amended Complaint, or that they have violated Title VII. All parties agree that Faiz was
 9   never employed by NorCal.
10          In the interest of resolving this matter the EEOC, and Defendants Fidelity Home Energy, Inc.
11   and NorCal Home Systems, Inc. (Defendants), (collectively, Parties) have agreed that this lawsuit
12   should be finally resolved by entry of this Consent Decree and without further contested litigation,
13   costs and expenses.
14          The Court has reviewed this Consent Decree considering the pleadings, the record herein,
15   and the applicable law, and now approves this Consent Decree.
16   II.    PURPOSES AND SCOPE OF THE CONSENT DECREE
17          A.      This Consent Decree (Decree) shall be binding on and enforceable against
18   Defendants, their management (including all officers, managerial and supervisory employees),
19   agents, successors and assigns.
20          B.      The Parties have entered into this Decree in order to:
21                  1.     Provide appropriate monetary and injunctive relief;
22                  2.     Ensure that NorCal’s employment practices comply with Title VII;
23                  3.     Ensure a work environment at NorCal free from discrimination, harassment
24                         and retaliation;
25                  4.     Ensure training for NorCal’s employees, including officers, managers,
26                         supervisors, and human resources employees with respect to their obligations
27                         and rights under Title VII;
28

CONSENT DECREE                                            2                              4:19-cv-01231-JSW
            Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 3 of 17



 1                  5.      Ensure that NorCal’s policies and procedures shall be conducted in a manner
 2                          that does not discriminate against individuals on the basis of their national
 3                          origin.
 4           C.     This Decree is intended to resolve disputed claims.
 5   III.    SCOPE OF RESOLUTION
 6           A.     This Decree completely and finally resolves all claims made by the EEOC in its First
 7   Amended Complaint filed in the United States District Court, Northern District of California on
 8   December 20, 2019, in the action captioned U.S. Equal Employment Opportunity Commission et al.,
 9   vs. Fidelity Home Energy, Inc., et al.; Case No. 4:19-cv-01231-JSW (hereafter Action).
10           B.     Nothing in this Decree shall be construed to preclude the EEOC from bringing suit to
11   enforce this Decree in the event that Defendants fail to comply with the applicable terms of the
12   Decree.
13           C.     Nothing in this Decree shall be construed to limit or reduce Defendants’ obligation to
14   comply fully with Title VII or any other federal employment statute.
15           D.     This Decree in no way affects the EEOC’s right to bring, process, investigate or
16   litigate other charges that may be in existence or that may later arise against Defendants, in
17   accordance with standard EEOC procedures.
18   IV.     JURISDICTION
19           A.     The Court has jurisdiction over the Parties and the subject matter of this Action. The
20   Amended Complaint asserts claims that, if proven, would authorize the Court to grant the relief set
21   forth in this Decree. The terms and provisions of this Decree are fair, reasonable, and just. This
22   Decree conforms with the Federal Rules of Civil Procedure and Title VII and does not derogate the
23   rights or privileges of any person.
24           B.     The Court shall retain jurisdiction over this Action for the duration of the Decree for
25   the purposes of entering all orders, judgments and decrees that may be necessary to fully implement
26   the relief provided herein.
27

28

CONSENT DECREE                                            3                                4:19-cv-01231-JSW
             Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 4 of 17



 1   V.       EFFECTIVE DATE AND DURATION OF DECREE
 2            A.    The provisions and agreements contained herein are effective immediately on the date
 3   that this Decree is entered by the Court (Effective Date).
 4            B.    The Decree shall remain in effect for three (3) years after the Effective Date and will
 5   expire on its own terms.
 6   VI.      MONETARY RELIEF
 7            A.    In settlement of all claims that were made in the First Amended Complaint in this
 8   Action, Defendants shall pay the following amounts (collectively referred to as Settlement Sum),
 9   payable in separate checks within fifteen (15) business days of the Effective Date:
10                  1.      Eleven Thousand Dollars ($11,000), as wages subject to standard
11   withholdings (Wage Sum);
12                  2.      One Hundred Ninety Thousand Eighty-Six Dollars and Twenty-Eight Cents
13   ($190,086.28) in compensatory damages, including for emotional distress (Compensatory Sum); and
14
                    3.      One Hundred Forty-Eight Thousand Nine Hundred and Thirteen Dollars and
15
     Seventy-Two Cents ($148,913.72) in attorney’s fees (Attorney’s Fees Sum).
16
              B.    The Wage Sum shall be reported on an IRS Form W-2. No tax withholdings shall be
17
     made on the remaining amounts distributed under the terms of this Decree. Defendants shall issue an
18
     IRS Form 1099 – Misc. to Ayesha Faiz designating the amount of these checks under box 3, “Other
19
     Income,” and shall make such reports as necessary and appropriate under state and federal tax laws.
20
              C.    Defendants shall send the Wage Sum, including an accounting of any payroll
21
     withholdings or other deductions, and the Compensatory Sum in two checks each made payable to
22
     Ayesha Faiz at an address provided by the EEOC. The EEOC shall provide the address to
23
     Defendants no later than ten (10) days after the Effective Date. Defendants will provide a copy of the
24
     checks including an accounting of any payroll withholdings or other deductions, to EEOC counsel of
25
     record, at EEOC-SFDO_COMPLIANCE@eeoc.gov on the same day that it mails the checks to Ms.
26
     Faiz.
27
              D.     Defendants shall send the Attorney’s fees Sum in a check made payable to Legal Aid
28

CONSENT DECREE                                            4                                4:19-cv-01231-JSW
            Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 5 of 17



 1   at Work for attorneys’ fees and costs, and reported on an IRS Form 1099-MISC with payment
 2   reported under box 14, “Gross Proceeds Paid to an Attorney.” 180 Montgomery Street, Suite 600,
 3   San Francisco, CA 94104, attention Marisa Díaz;
 4           E.     Defendants will not condition the receipt of monetary relief on Ms. Faiz’s agreement
 5   to: (a) maintain as confidential the facts and/or allegations underlying her charge and the Amended
 6   Complaint and the terms of this Consent Decree; (b) waive her statutory right to file a charge with
 7   any government agency; or (c) not reapply for employment.
 8   VII.    GENERAL INJUNCTIVE RELIEF: NON-DISCRIMINATION
 9           A.     Upon entry of this Decree, Defendants and their officers, agents, employees, and
10   successors and assigns are enjoined from engaging in any of the following unlawful conduct: (a)
11   discriminating against or subjecting any employee to a hostile work environment based on national
12   origin; and (b) requiring or permitting any employee to reject or screen out a customer or potential
13   customer on the basis of their race, color, religion, sex or national origin or perceived race, color,
14   religion, sex or national origin.
15           B.     During the duration of the Decree, NorCal will provide prior written notice to any
16   potential purchaser of NorCal’s businesses, or a purchaser or transferee of all or a portion of
17   NorCal’s assets, and to any other potential successor, of the EEOC’s lawsuit, the allegations raised
18   in the Amended Complaint, and the existence and contents of this Consent Decree.
19   VIII. SPECIFIC INJUNCTIVE RELIEF
20           A.     Equal Employment Opportunity Consultant
21                  1.      Within one hundred (100) days after the Effective Date, NorCal shall retain an
22   Equal Employment Opportunity Consultant and/or human resources professional (“Consultant”) to
23   monitor NorCal’s compliance with Title VII and this Decree. The Consultant shall have
24   demonstrated experience in the area of employment discrimination and hostile work environment
25   issues. For the duration of the Decree, the Consultant’s responsibilities shall include:
26                          (a)     Assisting NorCal in establishing policies and procedures regarding
27   discrimination, hostile work environment, and retaliation, as well as complaint procedures related to
28

CONSENT DECREE                                             5                                4:19-cv-01231-JSW
          Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 6 of 17



 1   discrimination, hostile work environment, and retaliation to ensure that Defendants fully comply
 2   with Title VII and all requirements set forth in this Decree;
 3                           (b)    Ensuring that all NorCal officers and employees, including
 4   officers, managers, supervisory, and human resources employees, are trained on their rights and
 5   responsibilities under Title VII and this Decree, including the responsibility to provide a workplace
 6   free of a hostile work environment, discrimination and retaliation;
 7                           (c)    Investigating, monitoring and tracking all investigations of NorCal
 8   employee complaints of hostile work environment, discrimination or retaliation and their resolutions
 9   to ensure compliance with Title VII and this Decree;
10                           (d)    Ensuring that NorCal’s internal customer and/or lead databases have
11   no capability of referencing, flagging, filtering or otherwise screening entries based on their race,
12   ethnicity or national origin, and are not used for this purpose; and
13                           (e)    Ensuring that NorCal accurately compiles with all deadlines and
14   timely submits all reports required by this Decree.
15                     2.    If Defendants engage multiple Consultants, Defendants shall designate one
16   Consultant as the Primary Consultant. The Primary Consultant shall be responsible for overseeing
17   the work of the other Consultant and ensuring that the terms of the Decree have been satisfied.
18                     3.    Within sixty days (60) days after the Effective Date, NorCal shall identify its
19   proposed Consultant(s) and submit the Consultant(s)’s name and resume or C.V. to the EEOC. The
20   EEOC will raise any objections to the proposed Consultant(s) within fifteen (15) days of
21   identification.
22           B.        Positive Job Reference
23                     1.    Fidelity will provide Ayesha Faiz a positive letter of reference identifying her
24   dates of employment, positions held, and that Ms. Faiz voluntarily resigned and is eligible for rehire.
25   In response to any job verification or job reference request, Defendants shall not disclose any
26   information about, or refer to, Ms. Faiz’s charge of discrimination or internal complaints of
27   harassment or discrimination, or this lawsuit.
28

CONSENT DECREE                                             6                               4:19-cv-01231-JSW
          Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 7 of 17



 1          C.      Customer Management Database
 2                 1.       Within fifteen (15) days of the Effective Date, NorCal shall:
 3                          (a)       Review and, if necessary, modify its customer and/or lead
 4   management databases to remove any capability of referencing, flagging, filtering or otherwise
 5   screening entries based on their race, ethnicity or national origin.
 6                  2.      Within thirty (30) days of the Effective Date, NorCal shall:
 7                          (a)       Develop a data dictionary for its consumer or lead databases that
 8   defines any and all available fields in the database and describe their intended uses.
 9          D.      Policy and Procedure Concerning Discrimination, Harassment, Retaliation
10                  1.      Within ninety (90) days of the Effective Date, Defendants shall establish
11   policies and internal procedures for receiving and investigating complaints of discrimination, hostile
12   work environment, and retaliation.
13                  2.      The policies shall include:
14                          (a)       a clear explanation of prohibited conduct under Title VII, including
15   national origin-based discrimination and hostile work environment and examples;
16                          (b)       an explanation that prohibited conduct may include disparaging
17   remarks or discrimination aimed at or based on the race, color, religion, sex and national origin of a
18   current or potential customer;
19                          (c)       a requirement that officers, supervisors and managers are required to
20   actively monitor employees’ compliance with the company’s anti-discrimination or anti-hostile work
21   environment policies, and to report any incidents and/or complaints of discrimination, hostile work
22   environment and/or retaliation that they observe, or of which they become aware;
23                          (d)       an internal complaint procedure; and
24                          (e)       a clear explanation that NorCal shall hold all employees,
25   including officers, management, supervisory, and human resources employees, accountable for
26   engaging in conduct prohibited under Title VII and/or failing to take appropriate proportional action
27   sufficient to address discrimination, hostile work environment or retaliation.
28                  3.      The internal complaint procedure shall, at a minimum, clearly state that:

CONSENT DECREE                                              7                                 4:19-cv-01231-JSW
          Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 8 of 17



 1                          (a)    an employee who believes that he or she has suffered discrimination, a
 2   hostile work environment or retaliation may initiate an internal complaint using the internal
 3   complaint procedure, or may file an external complaint to any appropriate person or agency, or both;
 4                          (b)    employees may initiate an internal complaint verbally or in writing to
 5   any appropriate person, and that no special form is required;
 6                          (c)    NorCal will take every reasonable step to promptly resolve any
 7   complaints;
 8                          (d)    Within five (5) days of a complaint, NorCal will promptly commence
 9   a investigation that shall be conducted by a person who is not connected with the complaint, and
10   NorCal will complete its investigation within fifteen (15) days of the complaint.
11                          (e)    NorCal will communicate with the complainant in writing regarding
12   the status of the complaint, investigation, results of the investigation and any remedial action taken
13   within five (5) days of completing its investigation;
14                          (f)    NorCal shall not tolerate retaliation against any employee for
15   complaining, assisting, or participating in the internal complaint procedure or any external complaint
16   procedure;
17                          (g)    NorCal will memorialize verbal complaints, and maintain written
18   records of all investigatory steps, including interview notes, findings or conclusions of the
19   investigation and any remedial actions taken;
20                          (h)    the internal complaint procedure does not replace the right of any
21   employee to file a charge or complaint of discrimination, harassment or retaliation under any
22   available municipal, state, or federal law; and
23                                 (1)     if an allegation of discrimination or retaliation against any
24   employee is substantiated, then such conduct will result in appropriate and proportionate discipline,
25   up to and including discharge.
26
                    4.      Within ninety (90) days of the Effective Date, NorCal shall provide the EEOC
27
     with a copy of the policies and procedures described in this Section, including the revised internal
28

CONSENT DECREE                                               8                             4:19-cv-01231-JSW
          Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 9 of 17



 1   complaint procedures. Upon receipt, the EEOC shall have fifteen (15) days to review and/or
 2   comment on the policies and procedures. No later than one hundred fifty (150) days after the
 3   Effective Date, NorCal shall disseminate the policies and procedures described in this Section to its
 4   employees, including management, supervisory, and human resources employees.
 5                  5.      NorCal shall submit to the EEOC, for its review and consideration no later
 6   than thirty (30) days before adoption, any proposed material modifications to the policies referenced
 7   in this Section. The EEOC will notify NorCal within fifteen (15) days of receipt of the proposed
 8   modifications if it has any concerns about the proposed modifications. EEOC agrees to review the
 9   proposed modifications in good faith.
10
                    6.      For purposes of this Section, “material modifications” shall refer to any
11
     modifications to the substantive provisions referenced in Paragraphs VIII(D)(2) and VIII(D)(3),
12
     above.
13
              E.    Training
14
                    1.      All non-supervisory employees shall be required to attend a live training
15
     program annually during the duration of this Decree. The program shall be at least one (1) hour
16
     hours in length and shall include:
17
                            (a)     instruction on equal employment opportunity rights and
18
     responsibilities, including, but not limited to, Title VII’s prohibitions against national-origin based
19
     discrimination, hostile work environment or retaliation, and NorCal’s policies and procedures for
20
     reporting and handling complaints of discrimination, hostile work environment or retaliation;
21
                            (b)     a component of “respectful workplace training,” i.e., instruction
22
     intended to educate employees about conduct that is unacceptable in the workplace, including
23
     behavior which, if left unchecked, may rise to the level of actionable discrimination, or hostile work
24
     environment;
25
                                    (i)     such training shall specifically educate employees that
26
     impermissible behavior includes rejecting or screening out a customer or potential customer on the
27
     basis of their actual or perceived race, color, religion, sex or national origin;
28

CONSENT DECREE                                              9                               4:19-cv-01231-JSW
         Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 10 of 17



 1                          (c)     a component of “bystander intervention training”, i.e. instruction that
 2   will emphasize that a co-worker who observes harassment, or hostile work environment or
 3   discrimination should report it to management; and
 4                          (d)     NorCal shall ensure that the training is developed and administered by
 5   instructors with expertise in anti-harassment and anti-discrimination matters. The initial training of
 6   non-supervisory employees shall be concluded within one hundred fifty (150) days of the Effective
 7   Date.
 8                  2.      All supervisory employees, including managers and officers shall be required
 9   to attend a live harassment training program annually during the duration of this Decree. The
10   program will be at least three (3) hours in length and, in addition to the topics listed in Section
11   VIII(E)(1) above, shall include training on recognizing discrimination and a hostile work
12   environment; taking preventative and corrective measures against discrimination and a hostile work
13   environment; the responsibilities of managers under equal employment opportunity laws; properly
14   handling and investigating complaints of discrimination and/or hostile work environment in a neutral
15   manner, and how to prevent retaliation. The initial training of supervisory employees must be
16   concluded within one hundred and fifty (150) days of the Effective Date and must be video-
17   recorded.
18                  3.      Thereafter, during the duration of the Decree, all employees newly-hired or
19   promoted from a non-supervisory to a managerial or supervisory position shall receive the
20   harassment training described in Section VIII(E)(1)-(2) within sixty (60) days of hire or promotion.
21   If no live training is scheduled to occur within sixty (60) days of the hire or promotion, the employee
22   may satisfy the training requirement by watching a video recording of the prior live training.
23   Employees required to watch the video recording shall be provided an opportunity to submit
24   questions to, and to receive answers from, a human resources person familiar with the materials
25   covered during the live training.
26                  4.      NorCal shall provide copies of all policies referenced in Section VIII(E) to
27   new employees within thirty (30) days of hire.
28

CONSENT DECREE                                             10                               4:19-cv-01231-JSW
           Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 11 of 17



 1                     5.     NorCal shall track in writing or electronically all employees required to
 2   attend, and who do attend a training program described in Section VIII(E).
 3                     6.     Within (60) days after the Effective Date, NorCal shall identify all proposed
 4   trainers for the training to be provided pursuant to Sections VIII(E)(1) through VIII(C)(2) of this
 5   Decree. The EEOC will raise any objections to the proposed trainers within fifteen (15) days of
 6   identification.
 7                     7.     Within ninety (90) days after the Effective Date, NorCal shall submit to the
 8   EEOC a description of all training to be provided pursuant to Section VIII(E)(1) through VIII(E)(2)
 9   of this Decree and an outline of the curriculum developed for the trainees. EEOC may provide
10   comment within fifteen (15) days regarding any proposed revisions to the trainings.
11                     8.     For all subsequent training sessions, NorCal shall provide the EEOC with
12   copies of all training materials (if materially changed in any way) no later than thirty (30) days prior
13   to use. The EEOC will advise NorCal of any objections or comments to proposed training materials
14   within fifteen (15) days.
15                     9.     For purposes of this Section, “materially” shall refer to any modifications that
16   change the substantive provisions referenced in Paragraphs VIII(E)(1) through VIII(E)(2) of this
17   Section.
18   IX.     NOTICE
19           Within thirty (30) days after the Effective Date, NorCal shall post for the duration of this
20   Decree, in a prominent place frequented by employees all of NorCal’s facilities, the notice attached
21   as Exhibit A. The notice shall be the same type, style, and size as Exhibit A. The notice shall be
22   replaced if it is removed or becomes defaced. NorCal shall certify to the EEOC in writing that the
23   Notice has been posted and the location of the posting within ten (10) days of posting.
24   X.      REPORTING
25           A.        In addition to the notice and reporting requirements above, NorCal shall provide the
26   following reports to the EEOC by e-mail to EEOC-SFDO_COMPLIANCE@eeoc.gov:
27

28

CONSENT DECREE                                             11                               4:19-cv-01231-JSW
         Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 12 of 17



 1                   1.      Within two hundred days (200) days after the Effective Date, NorCal shall
 2   submit to EEOC an initial report containing the following information regarding NorCal’s actions
 3   under this Decree:
 4                           (a)     A copy of the positive letter of reference for Ms. Faiz, as described in
 5   Section VIII(B)(1)
 6                           (b)     A copy of its discrimination, hostile work environment and retaliation
 7   policies required under the terms of this Decree, including the internal complaint and investigation
 8   procedures;
 9                           (c)     A description of any changes or modifications to any of NorCal’s
10   customer or lead management databases as described in Section VIII(C), including the dates and
11   purpose of the modification and the names and most recent contact information of anyone who
12   modified the database;
13                           (d)     A copy of the data dictionary specified in Section VIII(C); and
14                           (e)     A statement confirming all training required under this Decree has
15   been initiated and/or completed.
16                   2.      NorCal shall also provide semi-annual reports throughout the term of this
17   Decree containing the following information regarding NorCal’s actions under this Decree. The first
18   report shall be submitted within one hundred eighty (180) days of the Effective Date; subsequent
19   reports shall be submitted every one hundred eighty (180) days throughout the duration of the
20   Decree.
21                           (a)     Complete attendance lists for all training sessions required under this
22   Decree that took place during the previous six months;
23                                   (i)     The list shall include for each individual, their hire date, job
24   title, supervisory status, and the date of their attendance at the training.
25                           (b)     A report detailing any national origin-based harassment or hostile
26   work environment complaints made to, investigated by, or resolved by NorCal in the previous six
27   months. This report shall include, at a minimum: (i) the names and contact information of the
28   complainants and witnesses; (ii) the nature of the complaint; (iii) the names of the alleged

CONSENT DECREE                                              12                               4:19-cv-01231-JSW
           Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 13 of 17



 1   perpetrators of national origin-based discrimination or hostile work environment; (iv) the dates of
 2   the alleged national origin-based discrimination or hostile work environment; (v) a brief summary of
 3   how each complaint was resolved; and (vi) the identity of each NorCal’s employee(s) who
 4   investigated or resolved each complaint.
 5                          (c)     A description of any changes or modifications to any of its customer or
 6   lead management databases, including the dates and purpose of the modification and the names and
 7   most recent contact information of anyone who modified the database;
 8                          (d)     A signed certification that NorCal has satisfied the posting
 9   requirements of Section IX for the preceding one hundred eighty (180) days, and that the posting has
10   not been defaced, or if it had been defaced, that it has since been corrected;
11                          (e)     A description of any purchase or transfer of all or a portion of
12   NorCal’s assets, including a description of the purchaser or transferee and the date(s) of any transfer
13   or purchase.
14                  3.      NorCal shall provide the information mandated in Section X(A)(1) and
15   Section X(A(2)(a)-(c) in one of the following searchable formats: Excel, Access, or ASCII
16   delimited (“csv”). Regardless of the format, the first row shall consist of the field (or variable)
17   names. There must be one column for each field (variable) requested. First and last names must be
18   provided as separate fields (variables).
19   XI.     MODIFICATION AND SEVERABILITY
20           A.     This Decree constitutes the complete understanding of the Parties with respect to the
21   matters contained herein. No waiver, modification or amendment of any provision of this Decree
22   shall be effective unless made in writing and signed by an authorized representative of each Party,
23   and approved by the Court.
24           B.     If one or more provisions of this Decree are rendered unlawful or unenforceable, the
25   Parties shall make good faith efforts to agree upon the appropriate amendments to this Decree
26   necessary to effectuate its purposes. In any such event, the remaining provisions will remain in full
27   force and effect.
28

CONSENT DECREE                                            13                                4:19-cv-01231-JSW
            Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 14 of 17



 1   XII.     DURATION OF CONSENT DECREE AND CONTINUED JURISDICTION
 2            1.     This Court shall retain jurisdiction over this action during the duration of this Consent
 3   Decree for the purpose of entering all orders, judgments and decrees that may be necessary to
 4   implement the relief provided herein. The procedures described below are not intended to diminish
 5   this Court's inherent power to enforce any provision of this Decree.
 6            2.     This Consent Decree shall expire three (3) years after its entry by the Court, provided
 7   that Defendants have complied with the terms of this Decree. Defendants will be deemed to have
 8   complied substantially if the Court has not made any findings or orders during the term of the
 9   Consent Decree that Defendants have failed to comply with any term of this Decree.
10   If the EEOC has reason to believe that Defendants have failed to comply with any provision of this
11   Decree, the EEOC may petition or may bring an action before this Court to enforce the Decree.
12   Prior to initiating such petition or action, the EEOC will notify Defendants, in writing, of the nature
13   of the alleged breach of the Decree. Defendants shall have sixty (60) days from receipt of the
14   EEOC’s written notice of the alleged breach to resolve or cure the alleged material breach. The
15   sixty-day period following written notice shall be used by the parties in good faith to resolve the
16   issue. If, after sixty (60) days have passed with no resolution or agreement to extend the time further,
17   the EEOC may petition or bring an action before this Court for compliance with this Decree. If the
18   EEOC petitions the Court and the Court finds Defendants to be in substantial violation of the terms
19   of the Decree, the Court may extend the duration of the Consent Decree.
20   XIII. COSTS OF ADMINISTRATION AND IMPLEMENTATION OF CONSENT
21            DECREE
22            Defendants shall bear all costs associated with its administration and implementation of its
23   obligations under this Decree.
24   XIV. COSTS AND ATTORNEYS’ FEES
25            Each Party shall bear its own costs of suit and attorneys’ fees.
26   XV.      COUNTERPARTS AND FACSIMILE SIGNATURES
27            This Decree may be signed in counterparts. A facsimile signature shall have the same force
28   and effect of an original signature or copy thereof.

CONSENT DECREE                                              14                             4:19-cv-01231-JSW
           Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 15 of 17



 1            All parties, through the undersigned, respectfully apply for and consent to the entry of this
 2   Decree as an Order of this Court.
                                                            Sharon Fast Gustafson
 3
                                                            General Counsel
 4
                                                            James Lee
 5                                                          Deputy General Counsel
 6                                                          Gwendolyn Young Reams
                                                            Associate General Counsel
 7

 8
     Dated:                                                 /s/ Roberta L. Steele
 9                                                         Roberta L. Steele
                                                           Regional Attorney
10
                                                           Marcia L. Mitchell
11                                                         Supervisory Attorney

12                                                         James H. Baker
                                                           Trial Attorney
13
                                                           Attorneys for Plaintiff EEOC
14

15                                                          /s/ Susan Bishop

16                                                         Attorney for Defendants Fidelity Energy Home,
                                                           Inc. and NorCal Home Systems, Inc.
17

18
                                    LOCAL RULE 5-1(i)(3) ATTESTATION
19
            I, James H Baker, am the ECF User whose ID and password are being used to file the foregoing
20   document. In compliance with Local Rule 5-1(i)(3), I hereby attest that counsel for Defendants
     concurred in this filing.
21
     Dated: December 20, 2019
22                                                   By:    /s/ James H. Baker
                                                           JAMES H. BAKER
23

24

25   ///

26   ///

27

28

CONSENT DECREE                                             15                               4:19-cv-01231-JSW
         Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 16 of 17



 1                                         [PROPOSED] ORDER
 2   IT IS HEREBY ORDERED THAT:
 3          The terms of this Consent Decree is fair and reasonable. As such, the provisions of the
 4   foregoing Consent Decree are hereby approved and compliance with all provisions thereof is
 5   HEREBY ORDERED. The Court hereby retains jurisdiction over this Consent Decree until its
 6   termination, as determined by this Court.
 7   IT IS SO ORDERED.
 8

 9                                                      The Honorable Jeffrey S. White
                                                        United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

CONSENT DECREE                                          16                              4:19-cv-01231-JSW
         Case 4:19-cv-01231-JSW Document 65 Filed 12/20/19 Page 17 of 17



                                         NOTICE TO EMPLOYEES
 1

 2          A federal agency called the U.S. Equal Employment Opportunity Commission (EEOC), and
     Fidelity Home Energy, Inc. and NorCal Home Systems, Inc. have resolved a lawsuit by the EEOC
 3
     involving allegations that Fidelity subjected a former employee to a hostile work environment on the
 4   basis of her national origin by requiring/permitting discrimination against potential customers of the
 5   same perceived national origin. The title of the lawsuit is: U.S. Equal Employment Opportunity
     Commission vs. Fidelity Home Energy, Inc. and NorCal Home Systems, Inc. et al; Case No. 4:19-cv-
 6
     01231-JSW. The lawsuit was filed at the San Francisco Federal Courthouse. This notice is being
 7   posted by order of the Court to settle the lawsuit.
 8
            The EEOC alleges NorCal Home Systems, Inc. is a successor entity to Fidelity Home Energy,
 9
     Inc. and is responsible for taking remedial measures to resolve the allegations in the lawsuit. Fidelity
10   Home Energy, Inc. and NorCal Home Systems, Inc. deny that NorCal Home Systems is the successor
11   to Fidelity Home Energy.

12
            Pursuant to the settlement, Defendants have agreed to institute additional policies and
13   procedures to prevent discrimination or a hostile work environment. Defendants will also provide
14   additional training for supervisors and managers to make sure there is no unfair treatment in the
     workplace.
15

16           If you have any questions or complaints of harassment, you can follow the complaint process
     in your handbook, or you can contact the EEOC. The EEOC is the federal agency that protects
17
     employees from sexual harassment, retaliation and unfair treatment. Talking to the EEOC is free and
18   the agency has employees who speak different languages including English, ASL, Spanish and many
19   other languages.

20
     For information about the EEOC, including the location nearest to you can contact:
21
            Website: www.eeoc.gov
22          Phone number: (415) 522-3070
            TDD: (515) 625-5610
23
            Email: info@ask.eeoc.gov
24

25         THIS POSTING IS AN OFFICIAL NOTICE AND BY ORDER OF THE COURT

26                             MUST NOT BE DEFACED OR OBSCURED

27

28

CONSENT DECREE                                            17                              4:19-cv-01231-JSW
